Title: To John Adams from James Lovell, 19 October 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Octr: 19th. 1779
      
     
     I begin to be very impatient at not hearing from you; and this not barely from the Number of days elapsed since my Information of Sepr. 28 &c. &c. but from the Opinion dropped by Mr. Lowell that we should not be able to obtain your Consent again to trust us here. It is the Desire of many that you should execute an intermediate Negociation with Holland, and you are named but others think it would be proper to make a distinct Appointment. This will be attended to on Thursday.
     Mr. Gerard went on Board the Confederacy Yesterday with Mr. J. J his Wife and other Passengers: I fear that the Gentleman who carries such Comfort with him will find Embarrassment the Consequence. 2500 per Annum will not support Introductions to the Queen of Spain if I am rightly informed.
     By the Way, There is a Circumstance which you ought to know. Such is the State of our Finances that Doctr. F—— is desired to furnish 2000 Luis drs. immediately to the 2 Ministers and their Secretaries or rather 3 Secretaries to be divided, and his is promised immediate Replacement by the commercial Committee as well an Investment of Funds for the whole Support of the Embassies. I think from what I have seen of commercial Punctuality here, that I would not trust myself without Letters of Credit from private Persons to serve in an Emergency rising from public Negligence or Disappointment.
     I have meditated myself into a sort of Capability of Chagrin at not having a Chance of voyaging with you: For you are to observe I will not consent to conclude you will not venture once more.
     
      You affectionate humble Servant
      J L
     
    